DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in claims 1 and 14, the transitional phrase “wherein the instructions comprise instructions that when executed cause the one or more processors to”  should be amended to recite ‘wherein the instructions .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusin (US 20160135756 A1 – previously cited) in view of Pauws (US 20170124852 A1 – previously cited).

For claims 1 and 14,  Rusin teaches a medical patient monitoring system and computer-readable medium, using a predictive risk index, [entire disclosure detailing determination and display and use of relative risk index (RRI) – see at least abstract], comprising: 
one or more processors [1000]; and a memory, [various memories within network system 1000], coupled to the one or more processors, on which are stored instructions for receiving and displaying historical patient physiological data for a patient and calculating the predictive risk index, [Fig. 9], comprising (for both claims 1 and 14) that when executed cause the one or more processors to:
 receive the historical patient physiological data; [detailed in ¶67]; 
calculate the predictive risk index over a predetermined time duration prior to a current time upon instantiation of monitoring of the patient,  using the historical patient physiological data as input; [see ¶¶58-59 detailing baseline calculation and determination of baseline where ¶67 then establishes baseline calculated and used via previous patient-specific data (historic data)]; 
calculate the predictive risk index for the current time using the historical patient physiological data as input; [¶¶56-58 and ¶¶62-66 updating and determination of RRI in real-time]; 
and display the predictive risk index and selected historical patient physiological data for the predetermined time duration prior to the current time in a graphical user interface upon instantiation of monitoring of the patient, [Figs. 8-9], comprising: 
a predictive risk index area, comprising a graph of the predictive risk index over the predetermined time duration prior to the current time, [line graph of RRI depicted in Fig. 8], and a the predictive risk index for the current time; [at time 0 in Fig. 8 and real-time value depicted in Fig. 9]; 
and a current value of the predictive risk index; [real-time value in Fig. 9]; 
and 3 of 10Serial No. 15/621,903 Reply to Office Action of March 30, 2020a graph of a data signal of the historical patient physiological data associated with the predictive risk index over the predetermined time duration prior to the current time. [Metric such as HR, BP, respiration in Figs. 8 and 9].  
 
	For claims 1, 14, and 15 Rusin fails to teach the display having a patient bar with patient Identifying information.  Pauws teaches a patient monitoring system display having a patient bar  adapted to display patient identifying information. [See Fig. 8 with identifying information for patient John Smith].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the display of Rusin to incorporate the patient identifying information of Pauws in order to ensure the proper patient is identified for risk assessment.  As motivated by Pauws ¶51. 

For claims 2-3 and 16-17, Rusin fails to teach the interface / instructions include (displaying) a histogram area adapted to display the first and second histogram.   However, consider that Rusin does contemplate displaying data signals for an aggregate of patients, [prior art Fig. 2 now with included RRI for two patients (an aggregate display) per ¶62 in apparent reference to Fig. 9],  Pauws teaches a medical patient monitoring system where a histogram display area displays a first histogram of a patient data signal over a predetermined duration, [see, e.g., Fig. 8 having histogram of risk value per ¶51 where value is determined by previous clinical body parameters including motion signals detailed throughout ¶¶23-51], and a second histogram of the data signal for an aggregate patient population, [per ¶51 the user is selected and then the histogram highlights the position of a user — a form of displaying a second/subsequent histogram (i.e., each user produces a distinct emphasized histogram)].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the display interface / instructions of Rusin to incorporate the histogram displays of Pauws in order to ensure rapid identification of subjects with at high risk of a hazardous condition occurring.  Pauws ¶51.  

For claims 4 and 18,  Rusin further teaches the medical patient monitoring system wherein the instructions further comprise instructions that when executed cause the one or more processors to:
allow setting of a threshold value for the data signal; discussion in ¶53, ¶63, ¶69]; and
indicate the threshold value for the data signal in the graphical user interface. [Alerting if RRI meets / exceeds / falls below threshold per ¶63].  

For claim 5,  Rusin fails to teach instructions that when executed cause the one or more processors to display a plurality of graphs of different types of predictive risk indices for the patient. However, consider that Rusin does teach displaying a plurality of graphs of different types of clinical parameters. [Where Figs. 8-9 show various parameters alongside the RRI such as BP and HR.   Pauws teaches determining a plurality of different types of predictive risk indices for a patient. [See ¶52 detailing risks calculations (risk score/index) besides ED admission risk such as nursing home or rehab].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the graph displays of Rusin to incorporate different type capability of Pauws in order to enable earlier and more useful interventions in patient care.  Pauws ¶52. 

For claims 6 and 20,  Rusin further teaches the medical patient monitoring wherein the graph of the predictive risk index comprises an indication that the predictive risk index indicates a hazardous condition exists for the patient. [RRI displayed in Figs. 8 and 9 itself constitutes a hazardous condition (risk of heart attack / heart deterioration) as detailed throughout the entirety of the disclosure].  

For claims 7 and 19,  Rusin further teaches the medical patient monitoring system where the graph of the data signal comprises an indication that the data signal is outside of a threshold value defined for the data signal. [Alarms detailed in ¶63 and alert detailed in ¶69]. 

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.

Applicant argues
“The Office Action mischaracterizes Rusin when the Office Action points to FIGs. 8-9 of Rusin as disclosing a graphical user interface (GUI) that "display[s] the predictive risk index and selected historical patient physiological data for the predetermined time duration prior to the current time in a graphical user interface upon instantiation of monitoring of the patient." Office Action at 4. There is no such teaching in Rusin. FIG. 8 is described by Rusin as a "a pair of graphs comparing vital signs for a patient and a clinical metric generated by a predictive model." Rusin at [0011]. The graph 800 of FIG. 8 "depicts the vital sign data of a patient just prior to an arrest, which in this graph occurs at t=0." and the graph 810 "illustrates the RRI [relative risk index] calculated for this period of time according to one embodiment." Rusin at [0060]. While the graph 810 is annotated for purposes of the discussion in Rusin with the values of the RRI at various times in the past, ranging from t-3.5 hours to shortly prior to the current time, there is no display of the current value of the RRI in FIG. 8, no suggestion that any of the annotations of these graphs would be part of a GUI presented to a practitioner, or indeed that the graph of FIG. 8 itself would be presented in a GUI. Instead, as shown in FIG. 9, Rusin simply discloses a single element, a box that adds a "display of a clinical metric," which appears to display the value of the RRI at the current time, to the graphs of FIG. 2. FIG. 9 is not otherwise mentioned in Rusin.”

Examiner respectfully disagrees.  Notably, after the disclosure of ¶60 detailing the embodiment of Fig. 8, Rusin teaches in ¶¶61-62 
[0061] Thus, the continuous reporting of the RRI shows a pattern of progressive decompensation from which two things can be clearly concluded: First, the physiology analyzed in this patient showed a pattern that was distinct from a cohort with similar physiology, and second that this pattern is significantly associated with pre-deterioration physiology in the same cohort. 
[0062] Therefore, providing the RRI clinical metric to a clinical staff continuously and in real time provides them with a more objective means of assessing the risk of arrest in the near future for patients after stage 1 palliation surgery. Applying this metric to our previous monitor illustrated in FIG. 2, using the RRI a clinician may easily distinguish that the patient on the right is at a lower risk of arrest in the next hour then the patient on the left. 

	Rusin goes on to teach in ¶¶66-68 that 
[0066] In block 1120, a clinical metric, such as the RRI described above, is generated from the real time patient physiological data using an optimized model such as the one described above. The clinical metric provides predictive information about the risk of the onset of cardiorespiratory deterioration of the corresponding patient that would cause a rapid response event. 
[0067] In block 1130, the clinical metric may be normalized to patient population risk data, as described above. Preferably, the clinical metric may also be adjusted based on a 
[0068] In block 1140, the clinical metric may be displayed, typically on a monitor screen of a clinical monitoring system that also displays patient physiological data, which may or may not be the same patient physiological data that is used to generate the clinical metric. The display of the clinical metric may be performed in any desired way, including numerical, graphical, or textual displays. In a non-clinical setting, such as a home monitoring system, the clinical metric may be displayed on a home monitor, in addition to or instead of a clinical monitoring system.
and where, in ¶18, Rusin clarifies that 
[0018] As used herein, "real time" means reporting, depicting, or reacting to events at the same rate and at the same time as they occur, without significant delay. Similarly, "near real time" pertains to the timeliness of data or information that has been delayed by the time required for electronic communication and automatic data processing. This implies that there are no significant delays. For clarity, as used herein, "real time" is to be read as incorporating "near real time."
(emphasis)

Applicant then argues
“Even assuming the graphs of FIG. 2 and FIG. 9 to be GUIs, FIG. 9 cannot be seen to disclose a GUI that comprises "a graph of the predictive risk index over the predetermined time duration prior to the current time and the predictive risk index for the current time" as recited by claims 1 and 14. Even assuming the graph of the embodiment illustrated in FIG. 8 to be a GUI, it cannot be seen to disclose a GUI that comprises "a current value of the predictive risk index" as recited by claims 1 and 14. The flowchart of FIG. 11, which "illustrat[es] a technique for generating a clinical metric according to one embodiment" does not disclose displaying the historical value of the clinical metric over time, but merely recites displaying the current value of the clinical metric calculated in block 1120 and normalized in block 1130.” 

	Examiner respectfully disagrees.  Examiner notes that the claim language in question recites “display the predictive risk index and selected historical patient does not limit the visual manner of “graph” in which the predictive risk index is displayed.  If Applicant wishes to distinguish the physical/visual layout of the “graph” in which the claimed predictive risk index is displayed, then the claims should actively recite such distinguishing features.  Otherwise, any supposed distinction between the user interface of Rusin and the claim language would be an improper reading of the specification into the claims.  

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791